DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 01/04/2022.
•    Claims 1, 11, and 20-22 have been amended.
•    Claims 5-6 and 14-15 have been canceled.
•    Claims 23-24 have been added.
•    Claims 1-4, 7-13, and 16-24 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statement received 10/14/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7-13, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 1, 11, and 20, these claims recite the limitation “the estimating of the first physical activity based on a pattern matching, based on at least one of the waveform frequency or the waveform shape, the sensor data with other sensor data corresponding to other physical activities including at least one of walking, jogging, running, and remaining still.” (Claim 1: Lines 7-10; Claim 11: Line 9-12; Claim 20: Lines 11-14). This limitation is grammatically unclear. For instance, it is unclear if the final portion of the limitation discussing the sensor data is merely further defining the sensor data, or if it is tied to the earlier limitation about pattern matching. Is the pattern matching of the sensor data with other sensor data? Or is the limitation merely specifying that sensor data may correspond to the listed activities? The examiner interprets this limitation to mean that the pattern matching is of the sensor data with other sensor data and interprets the limitation to read “the estimating of the first physical activity based on a pattern matching, based on at least one of the waveform frequency and/or the waveform shape, of the sensor data with other sensor data corresponding to other physical activities including at least one of walking, jogging, running, and remaining still.”
Dependent claims 2-4, 7-10, 12-13, 16-19, and 21-24 inherit the deficiencies of claims 1, 11, and 20, and are thus rejected for at least the same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4, 7-10 and 21-23 are directed to a process, claims 11-13, 16-19, and 24 are directed to a manufacture, and claim 20 is directed to a machine.  Therefore, claims 1-4, 7-13, and 16-24 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).  

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, from a first user, location data of the first user, sensor data collected by a first user, and time of day associated with collection of the sensor data, the sensor data including accelerometer data indicating at least one of a waveform frequency or a waveform shape; 
estimating a first physical activity based on the sensor data including the accelerometer data, the estimating of the first physical activity based on a pattern matching, based on at least one of the waveform frequency or the waveform shape, the sensor data with other sensor data corresponding to other physical activities including at least one of walking, jogging, running, and remaining still; 
in response to the estimating of the first physical activity, determining, for the first physical activity, a habit of the first user, the habit indicative of the first user engaging in the first physical activity at corresponding time of day and a corresponding location, the habit determined based on the sensor data, the time of day, and the location data; 
determining that the first user has finished the first physical activity based on the sensor data collected by the sensor;
detecting, based on corresponding sensor data received from another sensor associated with a second user, a difference between a second physical activity of the second user before purchasing an item and an updated second physical activity of the second user after purchasing the item, the detected difference indicating an effectiveness of the item; and 
based on the determined habit of the first user, the detected difference indicating the effectiveness of the item, and a similarity identified between the first physical activity and the second physical activity, automatically causing, in response to determining that the first user has finished the first physical activity, by a publication system, display of an item recommendation for the item to a first user, the causing display of the item recommendation including causing display of an option to generate a request to purchase the item by the first user, the item being offered for sale with a second location, wherein the system is operable to facilitate purchase of the item without leaving a first location.
The above limitations recite the concept of making product recommendations based on physical activity of users.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Specifically, these limitations represents advertising and sales activities because the limitations recite targeted item recommendations and facilitation of purchase of an item. Independent claims 11 and 20 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 11, and 20 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 11, and 20 recite additional elements, such as a client machine, a sensor of the client machine, one or more hardware processors, a publication system, a user interface associated with a first website, display of a selectable user interface element, and the user interface element operable to facilitate purchase of the item without leaving the first website. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 11, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 11, and 20 merely recite a commonplace business method (i.e., making product recommendations based on physical activity of users) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 11, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 20 specifying that the abstract idea of making product recommendations based on physical activity of users is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 11, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 11 and 20, these claims recite additional elements, such as a client machine, a sensor of the client machine, one or more hardware processors, a publication system, a user interface associated with a first website, display of a selectable user interface element, and the user interface element operable to facilitate purchase of the item without leaving the first website. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 11, and 20 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 11, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 11, and 20 specifying that the abstract idea of making product recommendations based on physical activity of users is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-4, 7-10, 12-13, 16-19, and 21-24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more.”  Dependent claims 2-4, 7-10, 12-13, 16-19, and 21-24 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Specifically, these claims represents advertising and sales activities because the limitations recite targeted item recommendations and facilitation of purchase of an item. Dependent claims 2-4, 7-9, 12-13, 16-19, and 23-24 fail to identify additional elements and as such, do not integrate the abstract idea into a practical application.  Dependent claims 10 and 21-22 further recite the additional elements of detecting physical activity and displaying an item recommendation in virtual reality, a server, and causing display of an item recommendation for a further item.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 10 and 21-22 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Step 2A, dependent claims 2-4, 7-10, 12-13, 16-19, and 21-24 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 11, and 20, dependent claims 2-4, 7-10, 12-13, 16-19, and 21-24, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., making product recommendations based on physical activity of users) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-4, 7-13, and 16-24 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11-13, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Esposito et al. (US 20150182843 A1), hereinafter Esposito, in view of previously cited Kuriyama et al. (US 20110137836 A1), hereinafter Kuriyama, in view of previously cited Nygaard (US 20150088684 A1), hereinafter Nygaard.

In regards to claim 1, Esposito teaches a method (Esposito: [abstract]) comprising:
receiving, from a client machine of a first user, habit information including sensor data collected by a sensor of the client machine, the sensor data including accelerometer data indicating information (Esposito: [0005] – “data collected by one or more device, such as a wearable or portable sensor(s)…to be communicated to the host system. The host system may collect (and synchronize, if necessary) data from additional sensors or data sources, analyze the collected data sets, produce results and conclusions”; [0038] – “wearable sensors (…accelerometers)”); 
estimating, using one or more hardware processors, a first physical activity based on the sensor data including the accelerometer data, the estimating of the first physical activity based on an analysis of physical activities including at least one of walking, jogging, running, and remaining still (Esposito, see at least [0042], teaches “the system interfaces with sensors and has the capability to determine the type of activity that the user initiates (i.e., running, jogging, standing, sitting, walking, biking, skiing, etc.)”; [0038] – “wearable sensors (…accelerometers)”); 
in response to estimating of the first physical activity, determining, for the first physical activity, a habit of the first user, the habit determined based on the sensor data (Esposito, see at least [0013], teaches “In a running training program, for example, the host system may provide user-specific feedback based on…reporting parameters and boundaries relating to the user's gait when running (e.g., ball/heel strike of the foot), the pace and cadence”; see also [0009]);
detecting, based on corresponding sensor data received from another sensor associated with a second user, a difference between a second physical activity of the second user before compliance with an item recommendation and an updated second physical activity of the second user after compliance with an item recommendation, the detected difference indicating an effectiveness of the item (Esposito: [0072] – “the subject complies with the recommendations…A positive observed outcome following a specific recommendation(s) is noted and positively affects the system to make the same recommendation for other subjects with similar characteristics”; [0063] – “a particular shoe recommendation…recommends particular sports or fitness equipment or accessories”), and 
based on the determined habit of the first user, the detected difference indicating the effectiveness of the item, and a similarity identified between the first physical activity and the second physical activity, automatically causing, in response to information relating to the first user finishing the first physical activity, by a publication system, display of an item recommendation for the item in a user interface associated with a first web site accessible to the client machine of the first user (Esposito: [0055] – “Foot Pals’ having similar activity profiles and other selected attributes may be identified for each user, and recommendations relating to…shoe recommendations…Historical user data may be analyzed by the host system module to provide user recommendations relating, for example, to…suggestions concerning footwear…equipment”; [0072] – “A positive observed outcome following a specific recommendation(s)…positively affects the system to make the same recommendation for other subjects with similar characteristics”; [0042] – “integrates data from multiple sensors, generates a gait analysis on the fly (standing or walking) and compares it with similar data sets to evaluate the user's gait and posture and predict the chance of that user falling, or to make recommendations that may improve the user's gait or posture, or reduce the user's chances of falling. Notifications and/or alarms may be programmed to alert…the user…of the higher risk of the patient falling and recommend the use of a walker or wheel chair”; [0078] – “alert the user when the mileage accumulated using particular footwear has reached a predetermined number of miles, and the host system may additionally recommend replacement of the footwear based on accumulated mileage”  [0006] – “such sensing systems may additionally have display capabilities”; [0073] – “Recommendations may also be provided to the user…(e.g., after the fact…)… end-of-day daily reports via email”; see also [0012] – Examiner note: “referencing the first physical activity” is the reference to the fall risk or mileage accumulated; recommendations at the end of the day or after the fact are recommendations in response to information relating to the activity ending).
Esposito further discloses habits a recommended time of day for an activity based on data relating to the user (Esposito [0045]). Esposito further discloses recommendations relating to patterns and regimen, as well as activity type and location (Esposito: [0055]). Esposito discloses that recommendations may be shoe recommendations (Esposito: [0063]) and detecting a positive outcome after compliance with a recommendation, which in turn positively affects the system to make the same recommendation for other subjects with similar characteristics (Esposito: [0072]). Accordingly, a positive outcome may be with respect to a shoe recommendation, and this represents an effectiveness of the shoes,
yet Esposito does not explicitly teach that habit information includes location data of the first user and time of day associated with collection of the sensor data; the acceleration sensor indicating at least one of a waveform frequency or a waveform shape; estimating physical activity based on a pattern matching, based on at least one of the waveform frequency or the waveform shape, the sensor data with other sensor data corresponding to other physical activities; the habit indicative of the first user engaging in the first physical activity at corresponding time of day and a corresponding location, the habit determined based on the time of day, and the location data; determining, using one or more hardware processors, that the first user has finished the first physical activity based on the sensor data collected by the sensor; that compliance with an item recommendation is purchasing an item; that information relating to the first user finishing the first physical activity includes determining that the first user has finished the first physical activity; and that the causing display of the item recommendation includes causing display of a user interface element selectable to generate a request to purchase the item via the user interface of the client machine of the first user, the item being offered for sale on a second web site different than the first web site, wherein the user interface element is operable to facilitate purchase of the item without leaving the first web site.
However, Kuriyama teaches a similar recommendation method based on physical activity (Kuriyama: [0001]; [0003]), including
that habit information includes location data of the first user and time of day associated with collection of the sensor data (Kuriyama: [0129] – “sensor node 1 is used to detect the action state of a user…Human body location information obtained via a GPS”; [0056] – “sensor node 1…attaches…a time stamp to the obtained sensing data before transmitting the sensing data to the base station 102”);
an acceleration sensor indicating at least one of a waveform frequency or a waveform shape (Kuriyama: [0090] – “detecting a walking state from the acceleration of the bracelet type sensor node 1 worn on the user's arm, waveforms observed include a cyclic change in the acceleration in the up-down direction (this change corresponds to the user's foot touching the ground on each step), regular repetition of the acceleration in the front-back direction in synchronization with the acceleration in the up-down direction (this repetition corresponds to a change in speed that occurs each time the user steps on the ground), and regular repetition of the acceleration in the left-right direction in synchronization with the acceleration in the up-down direction (this repetition corresponds to the user's body swinging to left and right on each step), and waveforms in which the swinging of the user's arms are added to the listed waveforms are observed as well” (e.g., these are all waveform shapes));
estimating physical activity based on a pattern matching, based on the waveform frequency or the waveform shape, the sensor data with other sensor data corresponding to other physical activities (Kuriyama: [0090] – “activity detail analyzing module 300 extracts walking state scenes based on the action count of each given time interval… waveforms observed…Based on those waveforms, whether a scene in question is a walking state or not can be determined”; [abstract] – “compares the motion frequencies with a preset condition for each extracted scene and identifies the action contents in the scene”; see also [0110]);
the habit indicative of the first user engaging in the first physical activity at corresponding time of day and a corresponding location, the habit determined based on the time of day, and the location data (Kuriyama: [0129] – “to detect the action state of a user…a plurality of types of living organism information may be used in combination to detect the action state of the human body. Human body location information obtained via a GPS…may be used in addition to living organism information”; [0105] and Fig. 15 – “scene data 500 includes…a field for a start date/time 504 which stores the start date and time of the scene in question; and a field for an end date/time 505 which stores the end date and time of the scene”);
determining, using one or more hardware processors, that the first user has finished the first physical activity based on the sensor data collected by the sensor (Kuriyama: [0096] – “the activity detail analyzing module 300 compares the amounts of exertion of the three successive scenes, W1, R1, and W2. In the case where these amounts of exertion are distributed equally, the activity detail analyzing module 300 proceeds to Step S33, where the three scenes, W1, R1, and W2, are combined into one walking scene W1. Specifically, the activity detail analyzing module 300 changes the end time of the scene W1 to the end time of the scene W2”; see also [abstract]; [0101]; [0105]); and
that information relating to the first user finishing the first physical activity includes determining that the first user has finished the first physical activity (Kuriyama: [0096] – “the activity detail analyzing module 300 compares the amounts of exertion of the three successive scenes, W1, R1, and W2. In the case where these amounts of exertion are distributed equally, the activity detail analyzing module 300 proceeds to Step S33, where the three scenes, W1, R1, and W2, are combined into one walking scene W1. Specifically, the activity detail analyzing module 300 changes the end time of the scene W1 to the end time of the scene W2”; see also [abstract]; [0101]; [0105]).
It would have been obvious to one of ordinary skill in the art to include that that habit information includes location data of the first user and time of day associated with collection of the sensor data; the acceleration sensor indicating waveform frequency and/or waveform shape; estimating physical activity based on a pattern matching, based on waveform frequency and/or the waveform shape, the sensor data with other sensor data corresponding to other physical activities; the habit indicative of the first user engaging in the first physical activity at corresponding time of day and a corresponding location, the habit determined based on the time of day, and the location data; determining, using one or more hardware processors, that the first user has finished the first physical activity based on the sensor data collected by the sensor; and that information relating to the first user finishing the first physical activity includes determining that the first user has finished the first physical activity, as taught by Kuriyama, in the recommendation method of Esposito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Esposito, to include the teachings of Kuriyama, in order to present advertisements to people who live their lives in a particular life pattern (Kuriyama: [0003]).
However, Nygaard teaches an item recommendation method (Nygaard: [0018]), including 
that compliance with an item recommendation is purchasing an item (Nygaard: [0040]– “if the request is for an item to purchase, the generated recommendation may be for an item available to purchase from a retail location; [0018] – “provide one or more…when clicked on, presents the user with the opportunity to purchase the item without leaving”); and
that the causing display of the item recommendation includes causing display of a user interface element selectable to generate a request to purchase the item via the user interface of the client machine of the first user, the item being offered for sale on a second web site different than the first web site, wherein the user interface element is operable to facilitate purchase of the item without leaving the first website (Nygaard: [0018]– “provided recommendations are presented in a user interface and operable to direct the user to the item…the recommendation may be for a product available for purchase on another site and presented as a user interface (‘UI’) element that, when clicked on, presents the user with the opportunity to purchase the item without leaving the original site”). 
It would have been obvious to one of ordinary skill in the art to include that compliance with an item recommendation is purchasing an item; and that the causing display of the item recommendation includes causing display of a user interface element selectable to generate a request to purchase the item via the user interface of the client machine of the first user, the item being offered for sale on a second web site different than the first web site, wherein the user interface element is operable to facilitate purchase of the item without leaving the first website, as taught by Nygaard, in the recommendation method of Esposito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Esposito, to include the teachings of Nygaard, in order to reduce effort spent by users in finding relevant items (Nygaard: [0083]).

In regards to claim 2, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches generating a user profile based on the first physical activity estimated based on the sensor data, wherein the item recommendation comprises at least one of a service recommendation or a product recommendation, the item recommendation being generated based on the user profile (Esposito: [abstract] – “provide user-specific feedback and recommendations to a user based on a user profile, contextual and/or biometric data, which may be collected using a sensing system”; [0063] – “presents a particular shoe recommendation to a user”; [0007] – “sensing systems…collect and analyze biometric data from body sites…analyzing and reporting activity parameters”),
yet does not explicitly teach wherein the item recommendation is included in a listing of item recommendations provided by the publication system. However, Nygaard teaches an item recommendation method (Nygaard: [0018]), including wherein the item recommendation is included in a listing of item recommendations provided by the publication system (Nygaard: [0018] and Fig. 4 – “The recommendations of the other users are used to identify items and automatically provide one or more recommendations to the user requesting the recommendation”; the examiner notes Fig. 4 displays a list of multiple product recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Nygaard with Esposito for the reasons identified above with respect to claim 1.

In regards to claim 3, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches wherein the sensor data describes at least one of an acceleration, an orientation, a location, a proximity, an ambient environmental condition, biometric indicia, or user interactions with the client machine (Esposito: [0009] – “in some embodiments, a DED may incorporate an accelerometer, a gyroscope, an orientation sensing component, a location sensing component, a temperature sensor…sensing systems incorporating force or pressure sensors in combination with a DED incorporating one or more of the following: an accelerometer, a gyroscope, an orientation sensing component, a location sensing component, or a temperature sensor”).

In regards to claim 7, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches at least one of purchasing an item based on the item recommendation, or sharing the item recommendation with another user (Esposito: [0063] – “provide one or more purchase and payment modules. In these embodiments, user profile data may include payment authorization data, and the host system may provide interfaces between users and third party sales outlets. If the host system presents a particular shoe recommendation to a user, for example, or recommends particular sports or fitness equipment or accessories, the host system may present sales outlets offering recommended products to the user and facilitate a sales transaction”).

In regards to claim 11, claim 11 is directed to a medium. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Esposito/Kuriyama/Nygaard teaches the limitations of claim 1 as noted above. Esposito further teaches a non-transitory computer-readable storage medium having embedded therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to execute operations (Esposito: [0033]). Claim 11 is therefore rejected for the reasons set forth above for claim 1 and set forth in this paragraph.

In regards to claim 12, Esposito/Kuriyama/Nygaard teaches the medium of claim 11. Esposito further teaches generating a user profile based on the first physical activity estimated based on the sensor data, wherein the item recommendation comprises at least one of a service recommendation or a product recommendation, the item recommendation being generated based on the user profile (Esposito: [abstract] – “provide user-specific feedback and recommendations to a user based on a user profile, contextual and/or biometric data, which may be collected using a sensing system”; [0063] – “presents a particular shoe recommendation to a user”; [0007] – “sensing systems…collect and analyze biometric data from body sites…analyzing and reporting activity parameters”).

In regards to claims 13 and 16, all the limitations in medium claims 13 and 16 are closely parallel to the limitations of method claims 3 and 7 analyzed above and rejected on the same bases.  

In regards to claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Esposito/Kuriyama/Nygaard teaches the limitations of claim 1 as noted above. Esposito further teaches a system comprising: one or more processors of a machine; and a memory having stored thereon instructions that, when executed by the one or more processors of the machine, cause the machine to perform operations (Esposito: [0033]). Claim 20 is therefore rejected for the same reasons as set forth above for claim 1 and in this paragraph.

In regards to claim 21, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches revising a prior item recommendation based on the determined habit, wherein a publication system performs the receiving, the estimating, the determining and the automatically causing, and wherein the client machine comprises a smart phone or a fitness tracker (Esposito: [0042] – “a host system providing a virtual caregiver option to a user integrates data from multiple sensors, generates a gait analysis on the fly (standing or walking) and compares it with similar data sets to evaluate the user's gait and posture and predict the chance of that user falling, or to make recommendations that may improve the user's gait or posture, or reduce the user's chances of falling. Notifications and/or alarms may be programmed to alert either or both the user and a caregiver, for example, of the higher risk of the patient falling and recommend the use of a walker or wheel chair”; see also [0006], [0060], [0063] – Examiner note: “a habit” is gait and posture; the revision is from a first item recommendation of no walker or wheel chair to a second item recommendation of using a walker or wheelchair), 
Yet Esposito does not explicitly teach that the system is a server. However, Kuriyama teaches that a system is a server (Kuriyama: [0145] – “server 104 includes…an analysis module 1600, which performs a given analysis on an activity history”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuriyama with Esposito for the reasons identified above with respect to claim 1.

In regards to claim 22, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches receiving further sensor data associated with the second user, the further sensor data being received after the second user purchased the item; generating the updated second physical activity of the second user (Esposito: [0072] – “As the subject complies with the recommendations, the system can compare the likelihood of positive impact against the goal…A positive observed outcome following a specific recommendation(s) is noted and positively affects the system to make the same recommendation for other subjects with similar characteristics. A negative observed outcome following a specific recommendation is also noted and negatively affects the system and reduces the likelihood of giving that specific recommendation in future”; see also [0013], [0063]); and 
automatically causing display of a second item recommendation for a further item in a second user interface of a second client machine associated with the second user (Esposito: [0063] – “if the host system presents a particular shoe recommendation to a user, for example, or recommends particular sports or fitness equipment or accessories, the host system may present sales outlets offering recommended products to the user and facilitate a sales transaction; [0070] – “As the user complies with a recommendation, the virtual coach can run multiple simulations of type ‘what if’ and ‘expected outcome is’. The best one that applies to the running subject can be used by the system as the next recommendation that is going to be delivered to them”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Esposito, in view of Kuriyama, in view of Nygaard, in further view of previously cited Bose et al. (US 20130128022 A1), hereinafter Bose.

In regards to claim 4, Esposito/Kuriyama/Nygaard teaches the method of claim 1, 
yet does not explicitly teach wherein the sensor data is received in response to a measured phenomenon value exceeding a threshold value. However Bose teaches a similar sensor-based recommendation method (Bose: [0024]), including wherein the sensor data is received in response to a measured phenomenon value exceeding a threshold value (Bose: [0154] – “one or more embodiments are also configured to conserve battery power by maintaining a link between the radio in the motion capture element and the radio in the mobile computer or other external device wherein the link includes a connection interval…the radios may minimize transmissions so that the link is maintained, or otherwise dropped if no response occurs over a given threshold”).
It would have been obvious to one of ordinary skill in the art to include wherein the sensor data is received in response to a measured phenomenon value exceeding a threshold value, as taught by Bose, in the recommendation method of Esposito/Kuriyama/Nygaard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Esposito/Kuriyama/Nygaard, to include the teachings of Bose, in order to allowing various establishments to suggest better performing equipment to user (Bose: [0196]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, in view of Kuriyama, in view of Nygaard, in view of previously cited Fernandez (US 20140163867 A1), hereinafter Fernandez.

In regards to claim 8, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches forming a user profile of the first user based on the first physical activity (Esposito: [abstract], [0032]), 
yet does not explicitly teach that the item recommendation includes a discount determined by the user profile. However, Fernandez teaches an item recommendation method (Fernandez: [0156]), including that the item recommendation includes a discount determined by the user profile (Fernandez: [0156] – “targeted advertisement, sales coupon or special offer that matches a profile associated with the user” (i.e. a discount determined by the user profile)). 
It would have been obvious to one of ordinary skill in the art to include the item recommendation includes a discount determined by the user profile, as taught by Fernandez, in the recommendation method of Esposito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Esposito, to include the teachings of Fernandez, in order to allowing various establishments to interact with potential customers (Fernandez: [0004]).

In regards to claims 17, all the limitations in medium claim 17 are closely parallel to the limitations of method claim 8 analyzed above and rejected on the same bases.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, in view of Kuriyama, in view of Nygaard, in further view of previously cited Stern et al. (US 20020107741 A1), hereinafter Stern.

In regards to claim 9, Esposito/Kuriyama/Nygaard teaches the method of claim 1, 
yet does not explicitly teach receiving subsequent sensor data showing satisfaction with a purchased item. However, Stern teaches a sensor system (Stern: [0027]), including receiving subsequent sensor data showing satisfaction with a purchased item (Stern, see at least [0021], [0027], teaches [0021] – “a family may receive an offer of ‘We guarantee you will enjoy our pizza or your money back’. Each member of the family may operate a ‘monitoring device’ to measure their individual satisfaction, but only one member of the family will actually pay for (or receive a rebate for) the pizza. Nevertheless, for the purposes of this disclosure, each family member operating a monitoring device may be referred to as a ‘buyer’”; [0027] – “vendors may measure a buyer's satisfaction by receiving information recorded by monitoring device 200 while the buyer is operating, consuming, or otherwise using the item.”).
	It would have been obvious to one of ordinary skill in the art to include in the sensor recommendation method, as taught by Esposito/Kuriyama/Nygaard, the ability for receiving subsequent sensor data showing satisfaction with a purchased item, as taught by Stern, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Esposito/Kuriyama/Nygaard, to include the teachings of Stern, in order to provide a way for merchants and their customers to accurately assess whether customers were satisfied with goods or services of the merchant (Stern: [0002]).

In regards to claim 18, all the limitations in medium claim 18 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases.  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, in view of Kuriyama, in view of Nygaard, in further view of previously cited Collins (US 20080125218 A1), hereinafter Collins.

In regards to claim 10, Esposito/Kuriyama/Nygaard teaches the method of claim 1. Esposito further teaches the item recommendation being for at least one actual product or an actual service (Esposito: [0063]), 
yet does not explicitly teach wherein the sensor data describes the first physical activity in virtual reality and the item recommendation is displayed in virtual reality. However, Collins teaches a product recommendation method (Collins: [0040]), including that the sensor data describes the first physical activity in virtual reality and the item recommendation is displayed in virtual reality (Collins: [0005] & [0011] – “virtual reality systems…providing stimuli to a user while sensing the performance and condition of the user may rely on a controller for programmably coordinating a tracking device and a sensory interface device. The tracking device may be equipped with sensors for sensing position, displacement, motion, deflection, velocity, speed, temperature, humidity, heart rate, internal or external images, and the like”; [0040] – “The virtual reality scenario may or may not contain paid advertising. Advertising may comprise a depiction of an advertisement within the scenario itself (such as text on a billboard within the virtual reality landscape, for example) or text overlaying the scenario in a manner similar to movie subtitles, for example”).
	It would have been obvious to one of ordinary skill in the art to include in the sensor recommendation method, as taught by Esposito/Kuriyama/Nygaard, the ability for the sensor data describing the first physical activity in virtual reality and that the item recommendation is displayed in virtual reality, as taught by Collins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Esposito/Kuriyama/Nygaard, to include the teachings of Collins, in order to use the latest high-tech tools to market to potential customers (Collins: [0026]).

In regards to claim 19, all the limitations in medium claim 19 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, in view of Kuriyama, in view of Nygaard, in view of newly cited Proud (US 20160228052 A1), hereinafter Proud.

In regards to claim 23, Esposito/Kuriyama/Nygaard teaches the method of claim 1. As discussed above, Esposito further discloses the difference between the second physical activity of the second user before compliance with an item recommendation and the updated second physical activity of the second user after compliance with an item recommendation (Esposito: [0072] – “the subject complies with the recommendations…A positive observed outcome following a specific recommendation(s) is noted and positively affects the system to make the same recommendation for other subjects with similar characteristics”; [0063] – “a particular shoe recommendation…recommends particular sports or fitness equipment or accessories”).
yet does not explicitly teach that compliance with the item recommendation is purchasing the item; and wherein the causing display of the item recommendation further includes causing display in the user interface of an indication.
However, Nygaard teaches an item recommendation method (Nygaard: [0018]), including 
that compliance with an item recommendation is purchasing an item (Nygaard: [0040]– “if the request is for an item to purchase, the generated recommendation may be for an item available to purchase from a retail location; [0018] – “provide one or more…when clicked on, presents the user with the opportunity to purchase the item without leaving”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nygaard with Esposito for the reasons identified above with respect to claim 1.
Additionally, Proud teaches an item recommendation method (Proud: [0238]), including wherein the causing display of the item recommendation further includes causing display in the user interface of an indication (Proud: [0238] – “Grocery shopping via a communications network, for example on-line grocery shopping allows very detailed feedback to be conveniently provided to a shopper during purchase. For example, a person ordering an unhealthy food may be provided with a graphical illustration of the enhanced illness rates of previous customers after eating that item regularly. Likewise, promotion of a new item can be achieved by illustrating the determined health benefits of similar foods or component ingredients”; see also [0100]). 
It would have been obvious to one of ordinary skill in the art to include wherein the causing display of the item recommendation further includes causing display in the user interface of an indication, as taught by Proud, in the recommendation method of Esposito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Esposito, to include the teachings of Proud, in order to assist an individual in a lifestyle control program conductive to good health (Proud: [0225]).

In regards to claims 24, all the limitations in medium claim 24 are closely parallel to the limitations of method claim 23 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant’s arguments, filed 01/04/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because “the claims recite similar, although not identical, features and concepts as the features recited in Claims 1 and 2 of Example 37…[the additional elements] provide[] a specific improvement over prior systems used to suggest item recommendations” (Remarks pages 9-13). The examiner disagrees. The subject matter examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG, and should be interpreted based on the fact patterns set forth within as other fact patterns may have different eligibility outcomes. Example 37 discusses in the background how computer users have traditionally been limited in how they can organize icons in their display. The invention addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. The instant invention provides no similar technical solution to a technical problem. The display of an item recommendation based on determined information about a user is merely an improvement to the abstract idea of providing recommendations. In this case, unlike Example 37, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0002] of Applicant’s specification, which describes Applicant’s claimed invention as improving upon relevance of recommendations. Although the claims include computer technology such as a client machine, a sensor of the client machine, one or more hardware processors, a publication system, a user interface associated with a first website, display of a selectable user interface element, and the user interface element operable to facilitate purchase of the item without leaving the first website, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing product recommendations based on data in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Unlike Example 37, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of providing recommendations. The claimed process, while arguably resulting in a more relevant product recommendation process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to users while still employing the same processor and/or computer components used in conventional systems to improve product recommendations, e.g. commercial process. As such, the claims do not recite specific technological improvements.
Applicant argues the dependent claims are patent eligible for the same reasons at the independent claims. Remarks page 12. The examiner disagrees. The 101 rejection of the independent claims has been maintained for the reasons discussed in the paragraphs above, as well as in the 101 Rejection above. The 101 rejection of the dependent claims has been maintained for the same reasons.

35 U.S.C. § 103
Applicant’s argues that the combined applied art does not teach the limitations “determining, using one or more hardware processors, that the first user has finished the first physical activity based on the sensor data collected by the sensor,” and “automatically causing, in response to determining that the first user has finished the first physical activity, by a publication system, display of an item recommendation for the item in a user interface.” Remarks pages 13-14. The examiner disagrees. The combination of Esposito/Kuriyama/Nygaard teaches these limitations. Initially, the examiner notes that Esposito is cited as disclosing automatically causing, in response to information relating to the first user finishing the first physical activity, by a publication system, display of an item recommendation for the item in a user interface. Esposito discloses this limitation at least in [0073], disclosing that recommendations may be provided to a user after the fact, such as after the activity, or may be provided at the end of day in emails. Accordingly, recommendations provided after the fact or at the end of the day are recommendations provided in response to information relating to the first user finishing the physical activity, because the determined time that is after the fact or at the end of the day is a time when the user has finished the activity. Kuriyama is further cited as teaching determining, using one or more hardware processors, that the first user has finished the first physical activity based on the sensor data collected by the sensor and that information relating to the first user finishing the first physical activity includes determining that the first user has finished the first physical activity. Kuriyama teaches these limitations at least in [0096], teaching comparing the amounts of exertion of the three successive sensor data scenes, W1, R1, and W2, where the three scenes, W1, R1, and W2, are then combined into one walking scene W1. Specifically, the activity detail analyzing module 300 changes the end time of the scene W1 to the end time of the scene W2. Accordingly, determining the end time of scene W2 is a determination that the user has ended the first physical activity. Therefore, the combination of Esposito/Kuriyama/Nygaard teaches all of the limitations of the independent claims and the 103 rejection has been maintained.
Applicant argues the dependent claims are allowable over 103 for the same reasons at the independent claims. Remarks page 14. The examiner disagrees. The 103 rejection of the independent claims has been maintained for the reasons discussed in the paragraphs above, as well as in the 103 Rejection above. The 103 rejection of the dependent claims has been maintained for the same reasons.


Conclusion
Previously cited Bandic et al. (US 20100185064 A1) teaches a method of providing product recommendations in response to sensor data. Similar users may be identified an efficacy of a product used by a similar user may be determined. In response to this, the product may be recommended. Additionally, information regarding skin regimen is obtained.
	Previously cited NPL reference U teaches applications of wearable technology. Using wearable technology, various recommendations may be made to a user. For instance, recommendations regarding what a user should buy at the store based on diet data and location data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625